NO








NO. 12-10-00279-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
CHARLES MILES, AS
INDEPENDENT
EXECUTOR OF THE ESTATE OF
BETTY LOUISE CARCAMO,
DECEASED   '     APPEAL
FROM THE 294TH
AND SENIOR LIVING
PROPERTIES, LLC,
APPELLANTS
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
VAN PROPERTIES, LLC,                                '     VAN
ZANDT COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellants
have filed an unopposed motion to dismiss this appeal.  In their motion,
Appellants state that the parties have reached a resolution of this dispute and
no longer wish to pursue the appeal.  Because Appellants have met the
requirements of Texas Rule of Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
Opinion delivered November 24, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)